Title: From Thomas Jefferson to St. John de Crèvecoeur, 26 August 1786
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Sir
Paris Aug. 26. 1786.

I have duly received the honour of your letter of the 20th. inst. Mr. Barclay has been long gone to Marocco, with which power he was by his last letter about signing a treaty of peace. This must apologize for your not having heard from him. If you will inform me to whom (in Paris) the 55₶ –16s can be paid I will order it to be paid.—I have letters and papers from America to July 16. They inform us of the deaths of Generals Greene, McDougal and Williamson, also that Genl. Sullivan is President of N. Hampshire. S.  Adams is no longer president of the Senate of Massachusets. I cannot conceive the reason of this. The Creeks have made a formidable invasion of Georgia. Some scattered Indians have done mischeif at Kentucke; they are however disavowed by their tribes. The Commercial Convention is likely to take effect and will prepare an article for giving Congress a power over our Commerce. John Collins is Governor of Rhode island, Huntingdon of Connecticut. N. Hampshire and Massachusets have suspended their navigation acts. This being every thing material of our American news, and your other friends here in a better situation to give you what relates to this country, I shall only add assurances of the esteem with which I have the honor to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson

